Exhibit 10.1

TRINSEO LLC

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”), dated as of April 29, 2019 (the
“Agreement Date”), among Trinseo LLC, a Delaware limited liability company, with
offices at 1000 Chesterbrook Boulevard, Suite 300, Berwyn, Pennsylvania 19312
(the “Company”), and David Stasse of 233 Country Road, Berwyn, Pennsylvania
19312 (the “Executive”).

W I T N E S S E T H

 

WHEREAS, the Company desires to employ the Executive and the Executive will
serve as Executive Vice President and Chief Financial Officer of the Company and
its ultimate parent Trinseo S.A. (the “Parent”) and to pay all of the
Executive’s compensation as described in this Agreement;

WHEREAS, Parent desires to grant the Executive certain equity awards described
in this Agreement and to guarantee the cash compensation of the Executive
payable by the Company hereunder; and

WHEREAS, the Company, Parent and the Executive desire to enter into this
Agreement as to the terms of the Executive’s employment with the Company.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.         POSITION AND DUTIES.

(a)        During the Employment Term (as defined in Section 2 hereof), the
Executive shall serve as the Executive Vice President and Chief Financial
Officer of the Company and Parent.  In this capacity, the Executive shall have
the duties, authorities and responsibilities commensurate with the duties,
authorities and responsibilities of persons in similar capacities in similarly
sized companies, and such other duties, authorities and responsibilities as may
reasonably be assigned to the Executive that are not inconsistent with the
Executive’s position as Executive Vice President and Chief Financial Officer
(“CFO”) of the Company and Parent.  The Executive’s primary place of employment
with the Company shall be in the Philadelphia, Pennsylvania metropolitan area;
provided that the Executive understands and agrees that the Executive will be
required to travel frequently for business purposes. The Executive shall report
directly to the Chief Executive Officer and President.

(b)        During the Employment Term, the Executive shall devote all of the
Executive’s business time, energy, business judgment, knowledge and skill and
the Executive’s reasonable best efforts to the performance of the Executive’s
duties with the Company and the Parent,  provided that the foregoing shall not
prevent the Executive from (i) serving on the boards of directors of non-profit
organizations and, with the prior written approval of the Board (which approval
shall not be





1

--------------------------------------------------------------------------------

 



unreasonably withheld), other for profit companies; (ii) participating in
charitable, civic, educational, professional, community or industry affairs, and
(iii) managing the Executive’s passive personal investments so long as such
activities in the aggregate do not violate Section 10 hereof, interfere or
conflict with the Executive’s duties hereunder or create a business or fiduciary
conflict.

2.         EMPLOYMENT TERM AND AGREEMENT TERM.  The Company agrees to employ the
Executive pursuant to the terms of this Agreement commencing on July 1, 2019 for
an initial one-year term, which shall automatically renew for successive
one-year periods; unless either party gives three (3)  months’ advance written
notice of non-renewal.  Notwithstanding the foregoing, the Executive’s
employment hereunder may be earlier terminated in accordance with Section 7
hereof, subject to Section 8 hereof. The period of time between the Effective
Date and the termination of the Executive’s employment hereunder shall be
referred to herein as the “Employment Term.”  This Agreement may be conditioned
on any, or all of, the Executive: (i) passing a background check; (ii) passing a
screening for illegal and controlled substances; and (iii) confirming employment
eligibility via an I-9 form with supportive documentation; and (iv) providing
the Company with the results of a recent physical examination or other evidence
showing the absence of any conditions that would preclude the Executive from
fulfilling the obligations contemplated in this Agreement.  This Agreement shall
be deemed effective on the Agreement Date and shall run until it is terminated
in accordance with Section 7 hereof, subject to Section 8 hereof.

3.         BASE SALARY. During the Employment Term, the Company agrees to pay
the Executive a base salary at an annual rate of not less than $475,000, payable
in accordance with the regular payroll practices of the Company, but not less
frequently than monthly. The Executive’s base salary shall be subject to annual
review by the Board (or a committee thereof) during the first ninety (90) days
of each calendar year, and the base salary in respect of such calendar year may
be increased above, but not decreased below, its level for the preceding
calendar year, by the Board. The base salary as determined herein and adjusted
from time to time shall constitute “Base Salary” for purposes of this Agreement.

4.         ANNUAL BONUS.

(a)        During the Employment Term, the Executive shall be eligible for an
annual cash performance bonus (an “Annual Bonus”) in respect of each calendar
year that ends during the Employment Term, to the extent earned based on
performance against objective performance criteria. The performance criteria for
any particular calendar year shall be determined in good faith by the Board,
after consultation with the Executive, to occur as soon as practicable after the
commencement of such calendar year, but no later than ninety (90) days after the
commencement of such calendar year. The Executive’s targeted Annual Bonus for a
calendar year shall equal 65% of the Executive’s Base Salary for such calendar
year (the “Target Bonus”) if target levels of performance for such year are
achieved, with greater or lesser amounts (including zero) paid for performance
above and below target (such greater and lesser amounts to be determined by a
formula established by the Board for such year when it establishes the targets
and performance criteria for such year);  provided that the Executive’s maximum
Annual Bonus for any calendar year during the Employment Term shall equal 200%
of the Target Bonus for such calendar year. The payment in 2020 of the Annual
Bonus for 2019 will be prorated for the calendar year 2019 based on the
Executive’s time/performance in his prior capacity and time/performance as CFO.
The Executive’s Target Bonus shall be subject to





2

--------------------------------------------------------------------------------

 



annual review by the Board (or a committee thereof) during the first ninety (90)
days of each calendar year, and the Target Bonus for such calendar year may be
increased above, but not decreased below, the levels for the preceding calendar
year, by the Board.

(b)        The Executive’s Annual Bonus for a calendar year shall be determined
by the Board (or a committee thereof) after the end of the applicable calendar
year based on the level of achievement of the applicable performance criteria,
and shall be paid to the Executive in the calendar year following the calendar
year to which such Annual Bonus relates at approximately the same time annual
bonuses are paid to other senior executives of Company and Parent, subject to
continued employment at the time of payment (except as otherwise provided in
Section 8 hereof).

5.         EQUITY AWARDS.

(a)        The Parent shall grant to the Executive incentive equity awards in
calendar year 2020 as herein defined and for subsequent calendar years as may be
determined and adjusted from time to time, (the “Long Term Incentive Equity
Awards”), with grant date fair value equal to 135% of Base Salary for calendar
year 2020, in each case, in the same form and subject to the same vesting terms
and conditions as incentive equity awards granted to similarly situated senior
executives of the Parent.  As a reference, for calendar year 2019, the Long Term
Incentive Equity Awards were allocated as: 30% Stock Options with a 3-year pro
rata vesting, 30% Restricted Share Units with 3-year cliff vesting and 40%
Performance Units with a 3-year performance vesting measured against Total
Shareholder Return. In view of the prior 2019 annual grant and the 2018
off-cycle grant that the Executive received, there will be no additional annual
grant for 2019.  Subsequent equity awards will be granted annually starting in
2020, according to the Long Term Incentive (“LTI”) Plan.

(b)        The terms and conditions of the Long Term Incentive Equity Awards
will be set forth in award agreements provided by the Parent, electronically or
otherwise and will be provided to the Executive as soon as practicable after the
grant dates and which the Executive will be required to sign or accept in
accordance with the Parent’s acceptance procedures.

6.         EMPLOYEE BENEFITS.

(a)        BENEFIT PLANS. During the Employment Term, the Executive shall be
entitled to participate in any employee benefit plan that the Company, Parent or
any of their direct or indirectly controlled subsidiaries (each an “Affiliate”)
has adopted or may adopt, maintain or contribute to and which benefit any of the
senior executives of the Company, Parent or any Affiliate, on a basis no less
favorable than that applicable to any such senior executives, where such basic
company paid element (medical, dental, life insurance and disability insurance)
shall be effective as of the Effective Date and any additional options elected
by the Executive shall be subject to satisfying the applicable eligibility
requirements, except to the extent such plans are duplicative of the benefits
otherwise provided hereunder. The Executive’s participation in any such employee
benefit plan shall be subject to the terms of the applicable plan documents and
generally applicable Company policies. Notwithstanding the foregoing, the
Company may modify or terminate any employee benefit plan at any time, if and to
the extent allowed pursuant to the terms of such plan, provided that any such





3

--------------------------------------------------------------------------------

 



amendment may have no more adverse effect on the Executive than on any other
participant in such plan. The Company may provide perquisites to the Executive
at the discretion of the Board.

(b)        VACATIONS. During the Employment Term, the Executive shall be
entitled to paid vacation in accordance with the Company’s policy on accrual and
use applicable to employees as in effect from time to time based; provided that
the Executive’s vacation accrual shall be calculated as if the Executive had
twenty  (25) years of employment with the Company.

(c)        BUSINESS EXPENSES. Upon presentation of reasonable substantiation and
documentation as the Company may specify from time to time, the Executive shall
be reimbursed in accordance with the Company’s expense reimbursement policies as
in effect from time to time, for all reasonable out-of-pocket business expenses
incurred and paid by the Executive during the Employment Term and in connection
with the performance of the Executive’s duties hereunder.

7.         TERMINATION. The Executive’s employment and the Employment Term shall
terminate on the first of the following to occur:

(a)        DISABILITY. Upon ten (10) days’ prior written notice by the Company
to the
Executive of termination due to Disability. For purposes of this Agreement,
“Disability” shall be defined as the inability of the Executive to have
performed the Executive’s material duties hereunder due to a physical or mental
injury, infirmity or incapacity, which inability shall continue for one hundred
and twenty (120) consecutive days or for one hundred eighty (180) days
(including weekends and holidays) in any 365-day period as determined by the
Company’s outside insurance provider’s physician in consultation with the
Executive’s physician.. The Executive shall cooperate in all respects with the
Company if a question arises as to whether the Executive has become disabled
(including, without limitation, submitting to reasonable examinations by one or
more medical doctors and other health care specialists selected by the Company
and authorizing such medical doctors and other health care specialists to
discuss the Executive’s condition with the Company).

(b)        DEATH. Automatically upon the date of death of the Executive.

(c)        CAUSE. Immediately upon written notice by the Company to the
Executive of a termination for Cause. “Cause” shall mean the Executive’s (i)
continued failure to follow the lawful and reasonable directives of the Board
after written notice from the Board and a period of no less than thirty (30)
days to cure such failure; (ii) willful misconduct or gross negligence in the
performance of the Executive’s duties; (iii) conviction of, or pleading of
guilty or nolo contendere to, a non-vehicular felony; (iv) material violation of
a material written Company or Parent policy that is not cured within fifteen
(15) days of written notice from the Board; (v) performance of any material act
of theft, embezzlement, fraud or misappropriation of or in respect of the
Company’s property; (vi) continued failure to cooperate in any audit or
investigation of financial or business practices of the Company or Parent after
written request for cooperation from the Board and a period of no less than ten
(10) days to cure such failure; (vii) commission of any criminal act or other
act involving moral turpitude, sexual harassment or drug  violations (after an
independent investigation concludes that such acts occurred and Executive has
been presented with opportunity to participate in the investigation); (viii)
commission of any willful act which brings public disrepute, contempt, scandal,
or ridicule, or which shocks or offends the community or any group or class
thereof, or which reflects unfavorably upon Company or Parent and, as a result
of such act or involvement,





4

--------------------------------------------------------------------------------

 



reduces the commercial value of Company's or Parent’s association with
Executive; (ix) willful actions (other than legal action or arbitration arising
out of this Agreement) or making or authorizing statements in derogation of
Company or Parent or their products and such actions or statements become public
during the Term that result in damage to the business of the Company;  or (x)
breach of any of the restrictive covenants set forth in Section 10 hereof or in
any other written agreement between the Executive and the Company and/or its
affiliates that causes material and demonstrable harm to the Company or Parent
and that is not cured within fifteen (15) days of written notice from the Board
(a “Material Covenant  Violation”).

For purposes of this Section 7(c), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon (A) authority given pursuant to a resolution
duly adopted by the Board or the board of directors of the Company or (B) the
advice of counsel for the Company or Parent shall be conclusively presumed to be
done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company. The cessation of employment of the Executive shall not
be deemed to be for Cause unless and until there shall have been delivered to
the Executive a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the entire membership of the Board (excluding the
Executive, if the Executive is a member of the Board) at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to the
Executive and the Executive is given an opportunity, together with counsel for
the Executive, to be heard before the Board), finding that, in the good faith
opinion of the Board, the Executive is guilty of the conduct described in one or
more of clauses (i) through (x) of the preceding paragraph, and specifying the
particulars thereof in detail.

(d)        WITHOUT CAUSE.  Immediately upon written notice by the Company to the
Executive of an involuntary termination without Cause (other than for death or
Disability).

(e)        GOOD REASON. Upon written notice by the Executive to the Company of
a termination for Good Reason. “Good Reason” shall mean the occurrence of any of
the following events, without the express written consent of the Executive,
unless such events are fully corrected in all material respects by the Company
or Parent (as applicable) within thirty (30) days following written notification
by the Executive to the Company of the occurrence of one of the reasons set
forth below: (i) other than following the receipt of the Company's written
notice pursuant to Section 7(d), the material diminution in the Executive’s
position, duties or authorities or assignment of duties materially inconsistent
with the Executive’s position with Parent, including but not limited to the
Executive ceasing to be the sole CFO of Parent; (ii) the  relocation of the
Company’s primary offices in Berwyn, Pennsylvania by more than thirty-five (35)
miles from its current location; (iii) a reduction in Base Salary or Target
Bonus; (iv) the Company’s failure to grant Executive the Long Term Incentive
Equity Awards set forth in Section 5 of this Agreement; or (v) the Company’s
material breach of this Agreement. The Executive shall provide the Company with
a written notice detailing the specific circumstances alleged to constitute Good
Reason within ninety (90) days after the Executive first gains actual knowledge
of the occurrence of such circumstances, and actually terminate employment
within thirty (30) days following the expiration of the Company’s thirty
(30)-day correction period described above. Otherwise, any claim of such
circumstances as “Good Reason” shall be deemed irrevocably waived by the
Executive.  For avoidance of doubt, succession





5

--------------------------------------------------------------------------------

 



planning or successor candidate evaluation by the Company, shall not, by itself,
constitute Good Reason.

(f)        WITHOUT GOOD REASON. Upon three (3) months’ written notice by the
Executive to the Company of a voluntary termination of employment without Good
Reason (which the Company may, in its sole discretion, make effective earlier
than the expiration of the notice period; provided that if the Company
accelerates the effective date of termination, then the Executive will continue
to receive Base Salary through the expiration of the three (3) months’ notice
period). In such event, the last day of employment as provided in the notice
period, or an earlier date at the Company’s option, shall be the Executive’s
termination date for all purposes of this Agreement, including without
limitation, the termination date for determining termination benefits pursuant
to Section 8 hereof. The Company’s election to accelerate the Executive’s
termination date shall not be considered a termination by the Company without
Cause or constitute Good Reason hereunder. In addition, the Company may
transition Executive’s duties and responsibilities to others during the notice
period and such diminution of duties and responsibilities shall not constitute
Good Reason as provided for herein.

(g)        NON-RENEWAL. If the Executive’s employment is terminated by the
Company or the Executive due to non-renewal as provided for in Section 2.  If
such notice of non-renewal is given by the Executive, then during the three (3)
months’ notice period any: (i) diminution in the Executive’s position, duties or
authorities or assignment of duties; or (ii) acceleration of the termination
date; shall not give rise to Good Reason.  In addition, the Company may
transition Executive’s duties and responsibilities to others during the notice
period and such diminution of duties and responsibilities shall not constitute
Good Reason as provided for herein.

8.         CONSEQUENCES OF TERMINATION.

(a)        DEATH. In the event that the Executive’s employment and the
Employment Term ends on account of the Executive’s death, the Executive’s estate
shall be entitled to the following (with the amounts due under Sections 8(a)(i)
through 8(a)(v) hereof to be paid, unless otherwise provided below, within sixty
(60) days following termination of employment, or such earlier date as may be
required by applicable law):

(i)         any unpaid Base Salary through the date of termination;

(ii)       any Annual Bonus earned but unpaid with respect to the calendar year
ending on or preceding the date of termination;

(iii)      an amount equal to the pro-rata portion of the Executive’s Target
Bonus for the calendar year of termination (determined by multiplying the Target
Bonus for the year of termination by a fraction, the numerator of which is the
number of days during the calendar year of termination that the Executive is
employed by the Company and the denominator of which is 365); provided that to
the extent that the payment of such amount constitutes “nonqualified deferred
compensation” for purposes of “Code Section 409A” (as defined in Section 24
hereof), such payment shall be made on the sixtieth (60th) day following such
termination;





6

--------------------------------------------------------------------------------

 



(iv)       reimbursement for any unreimbursed business expenses incurred through
the date of termination;

(v)        payment in respect of any accrued but unused vacation time in
accordance with Company policy; and

(vi)       all other payments, benefits or fringe benefits to which the
Executive shall be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant or
this Agreement (collectively, Sections 8(a)(i) through 8(a)(vi) hereof shall be
hereafter referred to as the “Accrued Benefits”).

(b)        DISABILITY.           In the event that the Executive’s employment
and/or Employment Term ends on account of the Executive’s Disability, the
Company shall pay or provide the Executive with the Accrued Benefits.

(c)        TERMINATION FOR CAUSE, WITHOUT GOOD REASON OR NON-RENEWAL BY
EXECUTIVE.  If the Executive’s employment is terminated (x) by the Company for
Cause, or (y) by the Executive without Good Reason or the Executive due to
non-renewal, the Company shall pay to the Executive the Accrued Benefits;
provided that, in the event of a termination for Cause, the Executive shall not
be entitled to the benefits described in Sections 8(a)(ii) and 8(a)(iii); and
provided further that, in the event of a resignation by the Executive without
Good Reason, the Executive shall not be entitled to the benefits described in
Section 8(a)(iii).

(d)        TERMINATION WITHOUT CAUSE, FOR GOOD REASON OR NON-RENEWAL BY THE
COMPANY.  If the Executive’s employment by the Company is terminated (x) by the
Company other than for Cause pursuant to Section 7(c) hereof, (y) by the
Executive for Good Reason (collectively, a “Qualifying Termination”), or (z)
non-renewal by the Company; then the Company shall pay or provide the Executive
with the following:

(i)         the Accrued Benefits;

(ii)       subject to the Executive’s not engaging in a Material Covenant
Violation or a material breach of Section 11 hereof that is not cured within
thirty (30) days of written notice from the Board (a “Material Cooperation
Violation”), the Executive shall be entitled to an amount equal to one and one
half  (1.5) multiplied by the annual sum of the Executive’s Base Salary and
Target Bonus in effect for the then-current year of termination (the “Severance
Amount”), paid according to the Company’s standard practices in installments for
a period of eighteen (18) months following such termination; provided that to
the extent that the payment of any amount constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A, any such payment scheduled to
occur during the first sixty (60) days following the termination of employment
shall not be paid until the sixtieth (60th) day following such termination and
shall include payment of any amount that was otherwise scheduled to be paid
prior thereto; and

(iii)      subject to (A) the Executive’s timely election of continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), (B) the Executive’s continued copayment of premiums at the
same level and cost to the Executive as if the Executive were an employee of the
Company (excluding, for purposes of calculating cost, an





7

--------------------------------------------------------------------------------

 



employee’s ability to pay premiums with pre-tax dollars), and (C) the
Executive’s not engaging in a Material Covenant Violation or a Material
Cooperation Violation, continued participation in the Company’s group health
plan (to the extent permitted under applicable law) which covers the Executive
(and his eligible dependents) for a period of eighteen  (18) months following
such termination, provided that if the Company’s group health plan is
self-insured, the Company will report to the appropriate tax authorities taxable
income to the Executive equal to the portion of the deemed cost of such
participation (based on applicable COBRA rates) not paid by the Executive;
provided further, that in the event that the Executive obtains other employment
that offers group health benefits, such continuation of coverage by the Company
under this Section 8(d)(iii) shall immediately cease once Executive is eligible
to enroll in such coverage from his new employer; and provided further, that in
the event that the Executive enrolls in coverage through Medicare, a spousal
plan, or an Insurance Exchange, rather than COBRA, the Company will pay to
Executive the amount equivalent to the Company share of COBRA premiums for
eighteen  (18) months as if Executive had enrolled in COBRA.

Payments and benefits provided in this Section 8(d) shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or under
the Worker Adjustment Retraining Notification Act of 1988 or any similar state
statute or regulation.

(e)        CHANGE IN CONTROL.

(i)         This Section 8(e) shall apply if the Executive’s employment by the
Company is terminated (x) by the Company other than for Cause pursuant to
Section 7(d) hereof, or (y) by the Executive for Good Reason, in either case,
during the Employment Term and the two (2)-year period commencing upon a Change
in Control. Subject to the Executive’s not engaging in a Material Covenant
Violation or a Material Cooperation Violation, upon a termination described in
the preceding sentence, the Executive shall receive the benefits set forth in
Section 8(d)(i), (ii) and (iii), except that in lieu of receiving the Severance
Amount, as applicable, in installments as contemplated under Section 8(d)(ii),
the Executive shall receive a lump sum payment equal to the applicable Severance
Amount, on the date of such termination; provided that to the extent that the
payment of the applicable amount constitutes “nonqualified deferred
compensation” for purposes of Code Section 409A, such payment shall be made on
the sixtieth (60th) day following such termination.

(ii)       For purposes of this Agreement, the term “Change in Control” shall
mean the consummation of the first transaction following the Effective Date,
whether in a single transaction or in a series of related transactions, in which
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended) (a “Group”), (A)
acquires (whether by merger, consolidation, or transfer or issuance of equity
interests or otherwise) equity interests of Parent (or any surviving or
resulting entity) representing more than fifty percent (50%) of the outstanding
voting securities or economic value of Parent (or any surviving or resulting
entity), or (B) acquires assets constituting all or substantially all (more than
eighty percent (80%)) of the assets of Parent and its subsidiaries (as
determined on a consolidated basis).





8

--------------------------------------------------------------------------------

 



(f)        CODE SECTION 280G.

(i)         Change in Control Prior to Publicly Traded Equity of Company.  So
long as the Company is described in Section 280G(b)(5)(A)(ii)(I) of the Code, in
the event that any payment that is either received by the Executive or paid by
the Company on the Executive’s behalf or any property, or any other benefit
provided to the Executive under the Agreement or under any other plan,
arrangement or agreement with the Company or any other person whose payments or
benefits are treated as contingent on a change of ownership or control of the
Company (or in the ownership of a substantial portion of the assets of the
Company) or any person affiliated with the Company or such person (but only if
such payment or other benefit is in connection with the Executive’s employment
by the Company) (collectively the “Company Payments”), would be subject to the
tax imposed by Section 4999 of the Code (and any similar tax that may hereafter
be imposed by any taxing authority) (the “Excise Tax”), the Company shall, with
respect to such Company Payments, use its reasonable best efforts to obtain a
vote satisfying the requirements of Section 280G(b)(5) of the Code, such that no
portion of the Company Payments will be subject to such Excise Tax.  In the
event that a vote satisfying the requirements of Section 280G(b)(5) of the Code
is not obtained for any reason, then the Executive will be entitled to receive a
portion of the Company Payments having a value equal to $1 less than three (3)
times the Executive’s “base amount” (as such term is defined in Section
280G(b)(3)(A) of the Code) (the “Safe Harbor Amount”). Any reduction of the
Company Payments pursuant to the foregoing shall occur in the following order:
(A) any cash severance payable by reference to the Executive’s Base Salary or
Annual Bonus; (B) any other cash amount payable to the Executive; (C) any
benefit valued as a “parachute payment;” and (D) acceleration of vesting of any
equity award.

(ii)       Change in Control Upon or Following Publicly Traded Equity of
Company.  In the event that Company Payments become payable to the Executive
during any period in which the Company is not an entity described in Section
280G(b)(5)(A)(ii)(I) of the Code, if the Company Payments will be subject to the
Excise Tax, then the Executive will be entitled to receive either (A) the full
amount of the Company Payments, or (B) a portion of the Company Payments having
a value equal to the Safe Harbor Amount, whichever of clauses (A) and (B), after
taking into account applicable federal, state, and local income taxes and the
Excise Tax, results in the receipt by the Executive on an after-tax basis, of
the greatest portion of the Company Payments.  Any reduction of the Company
Payments pursuant to the foregoing shall occur in the same manner as provided in
the last sentence of Section 8(f)(i) hereof.

(iii)      Accountants.  Any determination required under this Section 8(f)
shall be made in writing by the independent public accountants of the Company,
whose determination shall be conclusive and binding for all purposes upon the
Company and the Executive.  For purposes of making any calculation required by
this Section 8(f), such accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable,
good-faith interpretations concerning the application of Sections 280G and 4999
of the Code; provided, however, the accountants will factor in the adverse value
to the Executive of the non-competition restriction set forth in Section 10(b)
in determining such calculation.





9

--------------------------------------------------------------------------------

 



(g)        OTHER OBLIGATIONS. Upon any termination of the Executive’s employment
with the Company, the Executive shall promptly resign (following a request by
the Company) from any other position as an officer, director or fiduciary of the
Company, Parent and any Affiliate.

9.         RELEASE; NO MITIGATION; NO SET-OFF. Any and all amounts payable
and benefits or additional rights provided pursuant to this Agreement beyond the
Accrued Benefits (other than the amount described in Section 8(a)(iii) hereof)
shall only be payable if the Executive delivers to the Company and does not
revoke a general release of claims in favor of the Company in substantially the
form of Exhibit A attached hereto. Such release shall be executed and delivered
(and no longer subject to revocation, if applicable) within sixty (60) days
following termination. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement, nor
shall the amount of any payment hereunder be reduced by any compensation earned
by the Executive as a result of employment by a subsequent employer (except as
provided in Section 8(d)(iii) hereof). The Company’s obligations to pay the
Executive amounts hereunder shall not be subject to set-off, counterclaim or
recoupment of amounts owed by the Executive to the Company or any of its
affiliates.

10.       RESTRICTIVE COVENANTS.

(a)        CONFIDENTIALITY. During the course of the Executive’s employment with
the Company and its Affiliates, the Executive will learn confidential
information regarding Parent and its Affiliates (the “Parent Group”). The
Executive agrees that the Executive shall not, directly or indirectly, use, make
available, sell, disclose or otherwise communicate to any person, other than in
the course of the Executive’s assigned duties and for the benefit of the Parent
Group, either during the period of the Executive’s employment or at any time
thereafter, any business and technical information or trade secrets, nonpublic,
proprietary or confidential information, knowledge or data relating to the
Parent Group, or received from third parties subject to a duty on the Parent
Group’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes, in each case which shall have been obtained
by the Executive during the Executive’s employment by the Parent Group. The
foregoing shall not apply to information that (i) was known to the public prior
to its disclosure to the Executive; (ii) becomes generally known to the public
subsequent to disclosure to the Executive through no wrongful act of the
Executive or any representative of the Executive; or (iii) the Executive is
required to disclose by applicable law, regulation or legal process (provided
that the Executive provides the Company with prior notice of the contemplated
disclosure and cooperates with the Company at its expense in seeking a
protective order or other appropriate protection of such information). The terms
and conditions of this Agreement shall remain strictly confidential, and the
Executive hereby agrees not to disclose the terms and conditions hereof to any
person or entity, other than immediate family members, legal advisors or
personal tax or financial advisors, or prospective future employers solely for
the purpose of disclosing the limitations on the Executive’s conduct imposed by
the provisions of this Section 10 who, in each case, shall be instructed by the
Executive to keep such information confidential.

(b)        NONCOMPETITION. The Executive acknowledges that the Executive
performs services of a unique nature for the Parent Group that are
irreplaceable, and that the Executive’s performance of such services to a
competing business will result in irreparable harm to the Parent





10

--------------------------------------------------------------------------------

 



Group. Accordingly, during the Executive’s employment hereunder and for a period
of two (2) years thereafter, the Executive agrees that the Executive will not,
directly or indirectly, own, manage, operate, control, be employed by (whether
as an employee, consultant, independent contractor or otherwise, and whether or
not for compensation) or render services to any person, firm, corporation or
other entity, in whatever form, engaged in competition with any material
business of the Parent or any Affiliate or in any other material business in
which the Parent or any Affiliate has taken material steps and has material
plans, on or prior to the date or termination, to be engaged in on or after such
date, in any locale of any country in which the Company or such Affiliate
conducts business. Notwithstanding the foregoing, nothing herein shall prohibit
the Executive from being a passive owner of not more than one percent (1%) of
the equity securities of a publicly traded corporation engaged in a business
that is in competition with Parent or any of its Affiliates, so long as the
Executive has no active participation in the business of such corporation.

(c)        NONSOLICITATION; NONINTERFERENCE. During the Executive’s employment
with the Company and for a period of two (2) years thereafter, the Executive
agrees that the Executive shall not, except in the furtherance of the
Executive’s duties hereunder, directly or indirectly, individually or on behalf
of any other person, firm, corporation or other entity, (i) solicit, aid or
induce any customer of Parent or an Affiliate to purchase goods or services then
sold by Parent or any Affiliate from another person, firm, corporation or other
entity or assist or aid any other persons or entity in identifying or soliciting
any such customer, (ii) solicit, aid or induce any employee, representative or
agent of Parent or any Affiliate to leave such employment or retention or, in
the case of employees, to accept employment with or render services to or with
any other person, firm, corporation or other entity unaffiliated with Parent or
any Affiliate, or hire or retain any such employee, or take any action to
materially assist or aid any other person, firm, corporation or other entity in
identifying, hiring or soliciting any such employee, or (iii) interfere, or aid
or induce any other person or entity in interfering, with the relationship
between Parent or any Affiliate and any of their respective vendors, joint
venturers or licensors. An employee, representative or agent shall be deemed
covered by this Section 10(c) while so employed or retained and for a period of
six (6) months thereafter. Notwithstanding the foregoing, the provisions of this
Section 10(c) shall not be violated by general advertising or solicitation not
specifically targeted at Parent or Affiliate-related individuals or entities.

(d)        INVENTIONS. (i)  The Executive acknowledges and agrees that all
ideas, methods, inventions, discoveries, improvements, work products,
developments or works of authorship (“Inventions”), whether patentable or
unpatentable, (A) that relate to the Executive’s work with the Parent Group,
made or conceived by the Executive, solely or jointly with others, during the
Employment Term, or (B) suggested by any work that the Executive performs in
connection with the Parent Group, either while performing the Executive’s duties
with the Parent Group or on the Executive’s own time, shall belong exclusively
to the Company (or its designee), whether or not patent applications are filed
thereon. The Executive will keep full and complete written records (the
“Records”), in the manner prescribed by the Company, of all Inventions, and will
promptly disclose all Inventions completely and in writing to the Company. The
Records shall be the sole and exclusive property of the member of the Parent
Group designated by Parent, and the Executive will surrender them upon the
termination of the Employment Term, or upon the Company’s request. The Executive
will assign to the member of the Parent Group designated by Parent the
Inventions and all patents that may issue thereon in any and all countries,
whether during or subsequent to the Employment





11

--------------------------------------------------------------------------------

 



Term, together with the right to file, in the Executive’s name or in the name of
the member of the Parent Group designated by Parent, applications for patents
and equivalent rights (the “Applications”). The Executive will, at any time
during and subsequent to the Employment Term, make such applications, sign such
papers, take all rightful oaths, and perform all acts as may be requested from
time to time by the Company with respect to the Inventions. The Executive will
also execute assignments to the member of the Parent Group designated by Parent
of the Applications, and give the member of the Parent Group designated by
Parent and its attorneys all reasonable assistance (including the giving of
testimony) to obtain the Inventions for the Parent Group’s benefit, all without
additional compensation to the Executive from the Parent Group.

(ii)       In addition, the Inventions will be deemed Work for Hire, as such
term is defined under the copyright laws of the United States, on behalf of the
Parent Group and the Executive agrees that the member of the Parent Group
designated by Parent will be the sole owner of the Inventions, and all
underlying rights therein, in all media now known or hereinafter devised,
throughout the universe and in perpetuity without any further obligations to the
Executive. If the Inventions, or any portion thereof, are deemed not to be Work
for Hire, the Executive hereby irrevocably conveys, transfers and assigns to the
member of the Parent Group designated by Parent, all rights, in all media now
known or hereinafter devised, throughout the universe and in perpetuity, in and
to the Inventions, including, without limitation, all of the Executive’s right,
title and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including, without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom. In addition, the Executive hereby waives any so-called “moral
rights” with respect to the Inventions. To the extent that the Executive has any
rights in the results and proceeds of the Inventions that cannot be assigned in
the manner described herein, the Executive agrees to unconditionally waive the
enforcement of such rights. The Executive hereby waives any and all currently
existing and future monetary rights in and to the Inventions and all patents
that may issue thereon, including, without limitation, any rights that would
otherwise accrue to the Executive’s benefit by virtue of the Executive being an
employee of or other service provider to the Parent Group.

(e)        RETURN OF COMPANY PROPERTY. On the date of the Executive’s
termination of employment with the Company for any reason (or at any time prior
thereto at the Company’s request), the Executive shall return all property
belonging to the Company or its Affiliates (including, but not limited to, any
Company-provided laptops, computers, cell phones, wireless electronic mail
devices or other equipment, or documents and property belonging to the
Company).  Notwithstanding anything to the contrary in this Agreement, Executive
may retain his rolodex, either in electronic or paper form, in addition to
copies of documents related to his compensation and benefits.

(f)        REASONABLENESS OF COVENANTS. In signing this Agreement, the Executive
gives Parent and the Company assurance that the Executive has carefully read and
considered all of the terms and conditions of this Agreement, including the
restraints imposed under





12

--------------------------------------------------------------------------------

 



this Section 10. The Executive agrees that these restraints are necessary for
the reasonable and proper protection of the Company and its Affiliates and their
trade secrets and confidential information and that each and every one of the
restraints is reasonable in respect to subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent the Executive from obtaining other suitable employment during
the period in which the Executive is bound by the restraints. The Executive
acknowledges that each of these covenants has a unique, very substantial and
immeasurable value to the Company and its Affiliates and that the Executive has
sufficient assets and skills to provide a livelihood while such covenants remain
in force. The Executive further covenants that the Executive will not challenge
the reasonableness or enforceability of any of the covenants set forth in this
Section 10, other than in response to an attempt by the Company or an Affiliate
to enforce such covenants against the Executive. It is also agreed that the
Affiliates will have the right to enforce all of the Executive’s obligations to
such Affiliates under this Agreement, including without limitation pursuant to
this Section 10.

(g)        REFORMATION. If it is determined by a court of competent jurisdiction
in any state that any restriction in this Section 10 is excessive in duration or
scope or is unreasonable or unenforceable under applicable law, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state.

(h)        TOLLING. In the event of any violation of the provisions of this
Section 10, the Executive acknowledges and agrees that the post-termination
restrictions contained in this Section 10 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation.

(i)         SURVIVAL OF PROVISIONS. The obligations contained in Sections 10 and
11 hereof shall survive the termination of the Executive’s employment with the
Company and shall be fully enforceable thereafter.

11.       COOPERATION. Upon the receipt of reasonable notice from the Company
(including through outside counsel), the Executive agrees that while employed by
the Company and thereafter (to the extent it does not materially interfere with
the Executive’s employment or other business activities and personal after
employment by the Company), the Executive will reasonably respond and provide
information with regard to matters in which the Executive has knowledge as a
result of the Executive’s employment with the Company, and will provide
reasonable assistance to the Company, the Affiliates and their respective
representatives in defense of all claims that may be made against the Company or
the Affiliates, and will reasonably assist the Company and the Affiliates in the
prosecution of all claims that may be made by the Company or the Affiliates, to
the extent that such claims may relate to the period of the Executive’s
employment with the Company. The Executive also agrees to promptly inform the
Company (to the extent that the Executive is legally permitted to do so) if the
Executive is asked to assist in any investigation of the Company or the
Affiliates (or their actions), regardless of whether a lawsuit or other
proceeding has then been filed against the Company or Affiliates with respect to
such investigation, and shall not do so unless legally required. Upon
presentation of appropriate documentation, the Company shall pay or reimburse
the





13

--------------------------------------------------------------------------------

 



Executive for all reasonable out-of-pocket travel, duplicating, telephonic,
counsel and other expenses incurred by the Executive in complying with this
Section 11.

12.       EQUITABLE RELIEF AND OTHER REMEDIES. The Executive acknowledges and
agrees that the remedies at law for a breach or threatened breach of any of the
provisions of Section 10 hereof or Section 11 hereof could be inadequate and, in
recognition of this fact, the Executive agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, Parent and/or
the Company may be entitled to seek to obtain equitable relief in the form of
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy which may then be available. In the
event a court of competent jurisdiction determines that a Material Covenant
Violation or a Material Cooperation Violation by the Executive has occurred, any
severance being paid to the Executive pursuant to this Agreement or otherwise
shall immediately cease.

13.       NO ASSIGNMENTS. This Agreement is personal to each of the parties
hereto. Except as provided in this Section 13 hereof, no party may assign or
delegate any rights or obligations hereunder without first obtaining the written
consent of the other party hereto. Parent shall assign this Agreement to any
successor to all or substantially all of the business and/or assets of Parent,
provided that Parent shall require such successor to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place
and, as applicable, this Agreement shall inure to the benefit of Executive’s
heirs and estate. As used in this Agreement, “Parent” shall mean Parent and any
successor to all or substantially all of its business and/or assets, which
assumes and agrees to perform the duties and obligations of Parent under this
Agreement by operation of law or otherwise. In the event of a sale of the
Company (or all or substantially all of its business) to an independent third
party in connection with a transaction that does not constitute a Change in
Control, the Company and the Executive shall assign the Company’s rights and
obligations hereunder to Parent or to a mutually agreed upon direct or indirect
subsidiary of Parent, and the Company shall be released from its obligations
hereunder.

14.       NOTICES.     For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered by
hand, (b) on the date of transmission, if delivered by confirmed facsimile or
electronic mail, (c) on the first business day following the date of deposit, if
delivered by guaranteed overnight delivery service, or (d) on the fourth
business day following the date delivered or mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to the Executive:

 

At the address listed above, or such other address in the Company’s files that
the Executive may update from time to time.

And

If to the Company:

 





14

--------------------------------------------------------------------------------

 



1000 Chesterbrook Boulevard

Suite 300

Berwyn, Pennsylvania  19312

Attention:         Sr. Vice President & Chief Legal Officer

With a copy (which shall not constitute notice hereunder) to:

 

Trinseo Europe GmbH

Zugerstrasse 231

Horgen, CH-8810, Switzerland

Attention:         Sr. Vice President & Chief Human Resources Officer

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

15.       SECTION HEADINGS; INCONSISTENCY. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement (including the Exhibits
hereto) and any form, award, plan or policy of the Parent Group, the terms of
this Agreement shall govern and control.

16.       SEVERABILITY. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

17.       COUNTERPARTS. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

18.       INDEMNIFICATION. The Parent Group hereby agrees to indemnify the
Executive and hold the Executive harmless to the fullest extent allowable under
applicable law against and in respect of any and all actions, suits,
proceedings, claims, demands, judgments, costs, expenses (including attorney’s
fees, and the advancement of such fees subject to any legally required repayment
undertaking), losses, and damages resulting from the Executive’s performance of
the Executive’s duties and obligations with the Parent Group. This obligation
shall survive the termination of the Executive’s employment with the Company.

19.       LIABILITY INSURANCE. The Parent Group shall cover the Executive under
directors’ and officers’ liability insurance both during and, while potential
liability exists, after the Employment Term in the same amount and to the same
extent as the Parent Group covers its other officers and directors.

20.       GOVERNING LAW. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of Delaware (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).





15

--------------------------------------------------------------------------------

 



21.       DISPUTE RESOLUTION. Each of the parties agrees that any dispute
between the parties shall be resolved only in the courts of the State of
Delaware or the United States District Court for the District of Delaware and
the appellate courts having jurisdiction of appeals in such courts. In that
context, and without limiting the generality of the foregoing, each of the
parties hereto irrevocably and unconditionally (a) submits in any proceeding
relating to this Agreement or the Executive’s employment by the Company or any
Affiliate, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of Delaware, the court of the United States of America for the District of
Delaware, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agrees that all claims in respect of any such Proceeding shall be
heard and determined in such Delaware State court or, to the extent permitted by
law, in such federal court, (b) consents that any such Proceeding may and shall
be brought in such courts and waives any objection that the Executive or the
Company may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same, (c) WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE EXECUTIVE’S
EMPLOYMENT BY THE COMPANY OR ANY AFFILIATE OF THE COMPANY, OR THE EXECUTIVE’S OR
THE COMPANY’S PERFORMANCE UNDER, OR THE ENFORCEMENT OF, THIS AGREEMENT, (d)
agrees that service of process in any such Proceeding may be effected by mailing
a copy of such process by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such party at the Executive’s or the
Company’s address as provided in Section 14 hereof, and (e) agrees that nothing
in this Agreement shall affect the right to effect service of process in any
other manner permitted by the laws of the State of Delaware. Each party shall be
responsible for its own legal fees incurred in connection with any dispute
hereunder.

22.       MISCELLANEOUS. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and such officer or director as may be
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement together with all exhibits hereto sets
forth the entire agreement of the parties hereto in respect of the subject
matter contained herein and supersedes any and all prior agreements or
understandings between the Executive and the Parent Group.

23.       REPRESENTATIONS; ACTIONS BY PRIOR EMPLOYERS. The Executive represents
and warrants to the Company that (a) the Executive has used the Executive’s best
efforts to provide the Company with (i) each agreement with a predecessor
employer which may have any bearing on the Executive’s legal right to enter into
this Agreement and to perform all of the obligations on the Executive’s part to
be performed hereunder in accordance with its terms, or (ii) a summary of the
applicable provisions of each such agreement which the Executive may not provide
to the Company due to an existing confidentiality obligation, and (b) other than
the agreements referenced in the preceding clause (a), the Executive is not a
party to any agreement or understanding, whether written or oral, and is not
subject to any restriction (including, without limitation, any non-competition
restriction from a prior employer), which, in either case, could prevent the
Executive





16

--------------------------------------------------------------------------------

 



from entering into this Agreement or performing all of the Executive’s duties
and obligations hereunder. The Executive understands that the foregoing
representations are a material inducement to Parent and the Company entering
into this Agreement, and to the extent that either of such representations is
untrue in any material respect at any time or for any reason, this Agreement
shall be voidable by Parent and the Company such that the parties hereunder
shall be relieved of all of their respective duties and obligations hereunder;
provided that any termination of the Executive’s employment resulting from the
Company exercising its rights pursuant to this sentence shall be treated as a
termination of employment by the Executive without Good Reason. If any prior
employer of the Executive, or any affiliate of any such prior employer,
challenges the Executive’s right to enter into this Agreement and to perform all
of the Executive’s obligations hereunder (whether by action against the
Executive, the Company, Parent and/or an Affiliate), the Company, Parent (on
behalf of itself and all Affiliates) and the Executive each agree to use their
reasonable best efforts to defend against such challenge, and the Company
further agrees to pay as incurred (within 10 days following the Company’s
receipt of an invoice from the Executive), at any time from the Effective Date
through the Executive’s remaining lifetime (or, if longer, through the 20th
anniversary of the Effective Date), all legal fees and expenses that the
Executive may reasonably incur as a result of his personal defense of such
challenge.

24.       TAX MATTERS.

(a)        WITHHOLDING. The Company may withhold from any and all amounts
payable under this Agreement or otherwise such federal, foreign, state and local
taxes as may be required to be withheld pursuant to any applicable law or
regulation.

(b)        SECTION 409A COMPLIANCE.

(i)         The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Executive and the Company of the
applicable provision without violating the provisions of Code Section 409A. Any
such modification shall require the written consent of the Executive. In no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Executive by Code Section 409A or damages for
failing to comply with Code Section 409A; provided that the Company makes any
modification reasonably requested by the Executive in accordance with the second
sentence of this Section 24(b)(i).

(ii)       A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If the Executive is deemed on the date of
termination to be a “specified





17

--------------------------------------------------------------------------------

 



employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
with regard to any payment or the provision of any benefit that is considered
“nonqualified deferred compensation” under Code Section 409A payable on account
of a “separation from service,” such payment or benefit shall be made or
provided at the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Executive, and (B) the date of the Executive’s death, to the extent required
under Code Section 409A. Upon the expiration of the foregoing delay period, all
payments and benefits delayed pursuant to this Section 24(b)(ii) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Executive in a lump
sum and all remaining payments and benefits due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.

(iii)      To the extent that reimbursements or other in-kind benefits under
this Agreement constitute “nonqualified deferred compensation” for purposes of
Code Section 409A, (A) all expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(iv)       For purposes of Code Section 409A, the Executive’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

25.       FURTHER ASSURANCES; PARENT GUARANTEE; DATA TRANSFER. The parties
hereto shall cooperate with each other and do, or procure the doing of, all acts
and things, and execute, or procure the execution of, all documents, as may
reasonably be required to give full effect to this Agreement.  Parent hereby
guarantees the performance of the obligations of the Company to pay all cash
amounts due to the Executive pursuant to this Agreement.  In the event that the
Company is unable or unwilling to pay any such amounts when due, upon notice of
such non-payment received by Parent from the Executive, Parent shall immediately
pay such amounts, or take any and all actions necessary to cause one or more
Affiliates to pay such amounts, on behalf of the Company.  You understand that,
in order for Parent Group to administer the compensation and benefits described
in this Agreement, the Parent Group must collect, process and transfer certain
of your personal data and consent to the same.

26.       POST-TERMINATION TAX ISSUES.  For a period of seven (7) years
following termination of the Executive’s employment hereunder, the Company
agrees to cooperate in good faith and use commercially reasonably efforts to
comply with and respond to all reasonable requests from or inquiries by the
Executive for assistance and information in connection with any matters or
issues relating to Executive’s preparation of the Executive’s tax filings and
the Executive’s response to any tax audit or investigation. Such cooperation and
assistance shall include, without limitation, making the Company’s officers,
directors, employees, legal counsel, accountants and other advisors





18

--------------------------------------------------------------------------------

 



and representatives, who are familiar with the compensation determinations made
by the Company relating to the Executive’s compensation, reasonably available to
the Executive and the Executive’s representatives, on reasonable notice during
normal business hours (in a manner so as to not interfere with the normal
business operations of the Company); provided, that the Company shall have no
obligation to provide the Executive or his representatives with access to any
books or records to the extent such books and records do not pertain to the
preparation of the Executive’s tax filings and the Executive’s response to any
tax audit or investigation and, to such extent, the Company and its
representatives are entitled to withhold access to or redact any portion of such
information. Notwithstanding anything to the contrary set forth in this
Agreement, the Parent Group shall be required to disclose any information to, or
otherwise cooperate with, the Executive (i) if doing so would reasonably be
expected to violate, or be inadvisable in light of, any order, contract,
fiduciary duty, applicable law or exchange regulation to which the Company or
such affiliate is a party or is subject, (ii) if doing so would reasonably be
expected to result in the loss of the ability to successfully assert
attorney-client and work product privileges against any party, (iii) if the
Parent Group, on the one hand, and the Executive, on the other hand, are adverse
parties in a litigation and such information is reasonably pertinent thereto or
(iv) if the Parent Group reasonably determines that such information should not
be disclosed due to its competitively sensitive nature.  The Parent Group may
require the Executive and his representatives to enter into a confidentiality
agreement or other similar agreements before providing any of the foregoing
information or access.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 





19

--------------------------------------------------------------------------------

 



SIGNATURE PAGE TO

EMPLOYMENT AGREEMENT

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

 

 

 

 

 

TRINSEO LLC

 

 

 

 

 

 

By:

/s/ Angelo N. Chaclas

 

 

 

Name:    Angelo N. Chaclas

 

 

 

Title:    SVP, CLO, Chief Compliance Officer &

 

 

 

            Corporate Secretary

 

 

 

 

 

 

TRINSEO S.A.

 

 

 

 

 

 

By:

/s/ Frank A. Bozich

 

 

 

Name:    Frank A. Bozich

 

 

 

Title:    President & CEO

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

By:

/s/ David Stasse

 

 

 

Name:    David Stasse

 

 

 

 

 

 

 

 

Exhibit A – GENERAL RELEASE

 

 



20

--------------------------------------------------------------------------------

 



EXHIBIT A

 

GENERAL RELEASE

 

I, <NAME>, in consideration of and subject to the performance by Trinseo US
Holding, Inc. (together with its subsidiaries, the “Company”), of its
obligations under the Employment Agreement, dated as of <DATE> (the
“Agreement”), do hereby release and forever discharge as of the date hereof the
Company and its respective “Affiliates” (as defined in the Agreement) and all
present, former and future directors, officers, employees, successors and
assigns of the Company and its Affiliates and direct or indirect owners
(collectively, the “Released Parties”) to the extent provided below. The
Released Parties are intended third-party beneficiaries of this General Release,
and this General Release may be enforced by each of them in accordance with the
terms hereof in respect of the rights granted to such Released Parties
hereunder. Terms used herein but not otherwise defined shall have the meanings
given to them in the Agreement.

 

1.         I understand that any payments or benefits paid or granted to me
under Section 8 of the Agreement represent, in part, consideration for signing
this General Release and are not salary, wages or benefits to which I was
already entitled. I understand and agree that I will not receive certain of the
payments and benefits specified in Section 8 of the Agreement unless I execute
this General Release and do not revoke this General Release within the time
period permitted hereafter. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.

 

2.         Except as provided in paragraphs 4 and 5 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date this
General Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal





A-1

--------------------------------------------------------------------------------

 



law, regulation or ordinance; or under any public policy, contract or
tort,  or  under  common  law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters)
(all of the foregoing collectively referred to herein as the “Claims”).

 

3.         I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by paragraph 2 above.

 

4.         I agree that this General Release does not waive or release any
rights or claims that I may have under the Age Discrimination in Employment Act
of 1967 which arise after the date I execute this General Release. I acknowledge
and agree that my separation from employment with the Company in compliance with
the terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 

5.         I agree that I hereby waive all rights to sue or obtain equitable,
remedial or punitive relief from any or all Released Parties of any kind
whatsoever in respect of any Claim, including, without limitation,
reinstatement, back pay, front pay, and any form of injunctive relief.
Notwithstanding the above, I further acknowledge that I am not waiving and am
not being required to waive any right that cannot be waived under law, including
the right to file an administrative charge or participate in an administrative
investigation or proceeding; provided, however, that I disclaim and waive any
right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding. Additionally, I am
not waiving any right to the Accrued Benefits or claims for indemnity,
contribution, advancement or defense as provided by and in accordance with the
terms of the Company by-laws, articles of incorporation, liability insurance
coverage, or applicable law.

 

6.         In signing this General Release, I acknowledge and intend that it
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. I expressly consent that this General Release shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state or local statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied. I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Company would not have agreed to the terms of the Agreement. I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims to the maximum extent permitted by law. I
further agree that I am not aware of any pending claim of the type described in
paragraph 2 as of the execution of this General Release.

 

7.         I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 





A-2

--------------------------------------------------------------------------------

 



8.         I agree that if I violate this General Release by suing the Company
or the other Released Parties, I will pay all costs and expenses of defending
against the suit incurred by the Released Parties, including reasonable
attorneys’ fees.

 

9.         I agree that this General Release and the Agreement are confidential
and agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone. The Company agrees to disclose any such information only to any
tax, legal or other counsel of the Company as required by law.

 

10.       Any non-disclosure provision in this General Release does not prohibit
or restrict me (or my attorney) from responding to any inquiry about this
General Release or its underlying facts and circumstances by the Securities and
Exchange Commission (SEC), the Financial Industry Regulatory Authority (FINRA),
any other self-regulatory organization or any governmental entity.

 

11.       I hereby acknowledge that Sections 8, 9, 10, 11, 12, 14, 16, 18, 19,
20, 21, and 24 of the Agreement shall survive my execution of this General
Release.

 

12.       I represent that I am not aware of any claim by me other than the
claims that are released by this General Release. I acknowledge that I may
hereafter discover claims or facts in addition to or different than those which
I now know or believe to exist with respect to the subject matter of the release
set forth in paragraph 2 above and which, if known or suspected at the time of
entering into this General Release, may have materially affected this General
Release and my decision to enter into it.

 

13.       Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims: (a) arising out of any breach by the Company or by any Released Party
of the Agreement after the date hereof; (b) that cannot be released as a matter
of law, including my rights to COBRA, workers compensation, and unemployment
insurance (the application of which shall not be contested by the Company);
and/or (c) to accrued, vested benefits under any employee benefit, stock,
savings, insurance, or pension plan of the Company.

 

14.       Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 





A-3

--------------------------------------------------------------------------------

 



1.         I HAVE READ IT CAREFULLY;

 

2.         I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

3.         I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

4.         I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT
AND I HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT
TO DO SO OF MY OWN VOLITION;

 

5.         I HAVE HAD AT LEAST [21][45]  DAYS FROM THE DATE OF MY RECEIPT OF
THIS RELEASE TO CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS
RELEASE ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE
REQUIRED [21][45]-DAY PERIOD;

 

6.         I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

7.         I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

8.         I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE
AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED
BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:

 

 

DATED:

 

Name:

A-4

--------------------------------------------------------------------------------